Exhibit 10.1

 

LOGO [g39629baxter1.jpg]

October 28, 2015

Mr. José E. Almeida

12 Jeffrey Drive

North Attleboro, MA 02760

Dear Joe,

We are pleased to welcome you and confirm our verbal offer of employment with
Baxter. Baxter is a global diversified healthcare company that applies
innovative science and technology to make a meaningful difference in people’s
lives. It is this enduring commitment and our higher purpose of saving and
sustaining lives that binds us a global team.

Your first day of employment is effective as of the date of execution of this
letter. You will initially be elected as an Executive Officer of the Company,
and your official appointment of Chairman, Chief Executive Officer and President
will occur on January 1, 2016.

TERMS OF EMPLOYMENT

The following explains the terms of your employment:

 

¡ Your salary will be $1,300,000 annualized.

 

¡ You will be eligible to participate in the Company’s annual cash bonus program
beginning with the 2016 Plan year. Your target bonus will be 135% of your annual
salary. The actual bonus you will receive will vary depending on both business
performance and your individual assessment as determined by the Baxter Board of
Directors.

 

¡ You will be eligible to participate in the Long-Term Incentive (LTI) Program
for senior management. Your initial annual LTI target will be $9,000,000. The
LTI Program delivers this value through a mix of 50% stock options and 50%
performance share units (PSUs). Baxter’s equity value targets are assessed
annually and are subject to change based on market competitiveness and the
company’s financial performance. Therefore, your equity value target in the
future may be greater or less than what is stated in this letter.

 

¡ In fulfillment of the preceding paragraph, effective with the start of your
employment, we will accelerate the granting of your 2016 annual LTI award of
$9,000,000. Your stock options will have an exercise price based on the closing
price of Baxter’s stock on the date of this letter’s execution. One-half of your
PSUs will be based on Baxter’s relative total shareholder return versus its peer
group for the period from the date of execution of this letter to December 31,
2018. The remaining one-half of your PSUs will be based on a return on capital
measure, to be set by the Board in March 2016, for the period January 1, 2016,
through December 31, 2018. Subject to the terms of the LTI Program, these grants
will have vesting cycles to coincide with the Company’s March 2016 LTI grants.
The stock options will vest in three equal installments, with the first
installment vesting in March 2017. The PSUs will have a performance period
ending on December 31, 2018 and will vest in the first quarter of 2019, subject
to approval by the Baxter Board of Directors.

 

¡ You will be eligible for a severance agreement that applies in the event of a
change in control of the Company (CIC Agreement). We anticipate that you will
enter into such severance agreement as of the date of execution of this letter.

 

¡

Outside the context of the CIC Agreement, if your employment is terminated
within five years following the date of this letter other than (a) by the
Company for Cause or (b) by you without Good Reason, the

 

Baxter Healthcare Corporation

One Baxter Parkway / Deerfield, Illinois 60015

T 224.948.2000



--------------------------------------------------------------------------------

Company will provide you not more than sixty days following your termination of
employment with a lump sum separation payment equal to two times your annual
base salary and bonus target, including health care coverage described in the
CIC Agreement, provided that you have properly executed within forty-five days
following the Date of Termination and not timely revoked a customary release of
claims in a form reasonably acceptable to the Company. In exchange and also
outside the context of the CIC Agreement, you agree to abide by the
non-competition, non-solicitation, and non-disparagement provisions provided in
Section 9 of the CIC Agreement. The capitalized terms in this paragraph have the
meanings provided in the CIC Agreement without regard to whether a Change in
Control has occurred.

 

¡ You will be eligible to participate in the U.S. Deferred Compensation Plan
beginning with the 2016 plan year. Through this plan, you can elect to defer
eligible compensation (base salary and OICP bonus) and receive Company
contributions in respect to amounts above the Internal Revenue Service limits
set for qualified 401(k) plans.

 

¡ You will be eligible for 5 weeks of vacation per year.

 

¡ The term of your employment is “at will” which means that you or the Company
may end your employment at any time and for any reason.

 

¡ All payments to you from the Company may be subject to tax and other
withholdings and deductions as required or permitted by applicable law and
Company policies.

 

¡ All payments to you from the Company are also subject to Baxter’s Executive
Compensation Recoupment Policy.

 

¡ We intend that all consideration to be paid or provided under this letter
comply with or be exempt from Section 409A of the Internal Revenue Code so as
not to subject you to taxes or penalties that may be imposed under 409A. This
letter shall be interpreted consistent with that intent, and, to the extent any
provision hereof would result in your payment of such taxes or penalties, we
agree to amend this letter in a manner to bring it into compliance with 409A and
preserve as possible the economic value of the relevant consideration.

RELOCATION

 

¡ Baxter will assist you with relocation expenses from Boston to Illinois,
according to our Relocation Policy. At the appropriate time, a representative
from AIReS will be contacting you to initiate your relocation process.

 

¡ Baxter has committed considerable resources to develop a program that will
benefit you during your relocation. You are asked to take part in this
partnership and complete the relocation agreement prior to beginning the
relocation process.

BENEFITS

 

¡ Baxter provides a comprehensive benefits program. As of your start date, you
will be eligible to participate in Baxter’s Flexible Benefits Program which
includes: Medical Benefits, Dental Benefits, Prescription Service, and Personal
Accident Insurance, subject to the Plan’s provisions. Please note that you must
enroll within 21 days of your start date to receive this coverage. You are also
immediately eligible for Basic Employee Term Life Insurance, Long Term
Disability Insurance, and Business Travel Insurance.



--------------------------------------------------------------------------------

¡ You will be eligible for reimbursement for an annual executive physical
examination. We participate in an Executive Physical program offered by
Northwestern University. More details on that program will be provided as part
of your new hire orientation.

 

¡ You are also eligible to participate in the Employee Stock Purchase Program
(ESPP), which provides employees with the opportunity to purchase Baxter common
stock each month at a 15 percent discount through convenient payroll deductions.
More information on the ESPP will be provided at your new hire orientation.

 

¡ You will be eligible to contribute to the Company’s 401(k) plan (Incentive
Investment Plan) on the first of the month following one month of employment. At
that time, you will also be eligible to participate in the Company’s matching in
the plan.

 

  Please note that Baxter’s Benefits Program is subject to change and any such
change would supersede this letter.

CONDITIONS OF EMPLOYMENT

 

 

¡ Your employment is contingent upon successful completion of a background
screen that will be conducted on behalf of Baxter.

 

¡ You represent that you have no obligations, oral or in writing, with any of
your former employers which restrict your ability to be employed by Baxter. You
understand that your continued employment is contingent upon this
representation. Additionally, Baxter has not made this offer of employment to
you in order to obtain from you any confidential or trade secret information of
your former employers, and Baxter will not ask you to use or disclose such
confidential and trade secret information in your Baxter employment. Indeed, you
have a continuing obligation not to use or disclose the confidential and trade
secret information of your former employers or other party, and, by entering
into Baxter employment, you acknowledge that you will not use or disclose any of
the confidential and trade secret information of your former employers or other
party.

 

¡ Your employment is contingent upon your timely scheduling and completion of a
drug screening test in accordance with Company policy, and receiving a
satisfactory result. You will receive an e-mail from First Advantage, Baxter’s
drug screening vendor, with instructions on how to complete your drug screen.
You will need to complete the drug screen within 72 business hours of receiving
notification to do so. You will need to bring with you the Registration Number
found in the e-mail you will receive, and a valid photo identification.

 

¡ This offer and continued employment at Baxter are contingent upon providing
valid authorization to work in the United States. Federal guidelines require all
new employees to complete I-9 forms within 72 hours of their start dates. For
remote employees, Baxter partners with Kelly Services to assist in the
completion of Section 1 and Section 2 of your I-9. Kelly Services will be
contacting you to schedule a time to complete this information, and they will be
responsible for returning the I-9 documentation back to Baxter.

 

¡ Baxter’s Code of Conduct communicates Baxter’s business ethics policies and
procedures. You will be asked to acknowledge your receipt and understanding of
and agree to be bound by Baxter’s Code of Conduct at New Hire Orientation.



--------------------------------------------------------------------------------

Please indicate your written acceptance of this offer, and acknowledgement that
the Company’s standard plans, policies and programs in connection with this
letter were provided to you separately, by signing the original copy of this
letter and returning it in the enclosed envelope.

We are committed to making Baxter a rewarding place to work and develop where we
do work that benefits so many in such a profound way. We look forward to having
you join the team.

Sincerely,

Baxter Board of Directors by

Thomas T. Stallkamp, Lead Director

/s/ Thomas T. Stallkamp

John Forsyth, Compensation Committee Chair

/s/ John Forsyth

Accepted by:

José E. Almeida

/s/ José E. Almeida